Citation Nr: 1811756	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-08 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a left leg neurological disability (claimed as left leg radiculopathy).

3.  Entitlement to service connection for migraine headaches, including as secondary to a service-connected cervical spine disability.

4.  Entitlement to a rating in excess of 40 percent for degenerative disc and joint disease of the lumbar spine.

5.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine.

6.  Entitlement to a compensable rating for hypertension.

7.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.W.


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to July 1993; from April 1995 to May 1995; and, from May 2000 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two decisions: a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida; and a May 2009 rating decision of the RO in Buffalo, NY.  Jurisdiction of this matter is currently in Cleveland, Ohio. 

The Veteran appealed both rating decisions, and requested a Board hearing.  A videoconference Board hearing was held in September 2017.  The Veteran and J.W. testified at the hearing, and a transcript of that proceeding is of record.

The issue of service connection for a left leg neurological disability, as well as the issues of increased ratings for the lumbar spine, cervical spine, and hypertension, are addressed in the decision below. 

The issues of service connection for migraine headaches and a psychiatric disability and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a left leg neurological disability.

2.  The Veteran's service connected degenerative joint and disc disease of the lumbar spine has been manifested by subjective complaints of pain and forward flexion of no worse than 30 degrees; but no ankylosis has been shown.

3.  The Veteran's service connected degenerative disc disease of the cervical spine has been manifested by subjective complaints of pain and forward flexion of 15 degrees; but no ankylosis has been shown.

4.  The Veteran's service-connected hypertension is not shown to have been productive of diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or, for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left leg neurological disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for a disability rating in excess of 40 percent for degenerative disc and joint disease of the lumbar spine have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.71a, Diagnostic Codes 5235 to 5243 (2017).

3.  The criteria for a disability rating of 30 percent for degenerative disc disease of the cervical spine have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.71a, Diagnostic Codes 5235 to 5243 (2017).

4.  The criteria for a compensable rating for hypertension have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in June 2007 and September 2008, that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letters informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The evidence of record contains the Veteran's service treatment records, lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers.  Also of record are VA examinations conducted in July 2007, February 2009, December 2009, July 2010, October 2010, February 2011, August 2014, and October 2017. 

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled as to the issues decided herein. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

The Board will proceed to review and decide the claims based on the evidence of record, consistent with 38 C.F.R. § 3.655 (2017).


II. Legal Criteria & Analysis - Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by or on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran seeks service connection for a left leg neurological disability (claimed as left leg radiculopathy).

The Veteran's service treatment records (STRs) reflect complaints of left leg pain as it related to groin pain associated with hernia repair surgeries in September 2000 and October 2000.  A November 2001 STR reflects VA exams were ordered for the Veteran's complaints, which included left leg pain.  The Veteran later submitted to a November 2001 VA examination, and the examiner recommended the Veteran be medically boarded out of the Army because of right groin pain that began when he was diagnosed with a left inguinal hernia and had subsequent surgeries to repair the hernia.  The Veteran was discharged from active duty in December 2001.     

Post service, the Veteran sought medical care at the Canandaigua VAMC.  These records reflect the Veteran often complained of pain in both legs, pain that he said radiated down from his lower back, to his buttocks, to his legs.  A September 2008 physician note reflects the Veteran had returned for a follow up visit on a number of active medical problems, to include neurologic symptoms relating to paresthesia in his legs.  The physician noted that the Veteran "has been seen in the orthopedic clinic recently and he was told that the paresthesia and discomfort of his legs were not related to nerve root impingement in the spine."  

The Veteran submitted to a VA examination in February 2009 for the stated purpose of obtaining an opinion as to the etiology of his claimed left leg radiculopathy, to include if it is secondary to the spine condition noted as DDD (degenerative disc disease) of lumbar spine and DDD of cervical spine.  After review of the Veteran's medical records, examination of the Veteran, and consideration of the Veteran's reports of pain, the examiner opined that the Veteran had subjective paresthesia of the left lower extremity.  As rationale, the examiner made reference to two medical records in the file.  The first was an August 2008 letter from a neurosurgeon who stated the Veteran "reports significant worsening of his back and leg pain, however his MRI of 08/07/08, if anything, looks better. Therefore I do not have a clear anatomic explanation for his pain."  The second was an October 2008 record from another physician which stated "Impression: chronic low back pain with probable underlying lumbar disc disease.  The patient reports having intermittent sensory symptoms in his lower limbs but there is no electrodiagnostic evidence of neuropathy or lumbosacral radiculopathy."  

The Veteran submitted to a VA examination in December 2009 for hypertension, but the examiner also reviewed and addressed the Veteran's complaint of left leg radiculopathy.  The examiner noted in his written report "No evidence of radiculopathy in either right or left leg.  As no neuropathy is diagnosed, no opinion will be needed as to whether or not it is related to his back condition.  Secondly, as Veteran was involved in a MVA (motor vehicle accident) recently, many of his complaints of pain may have been caused by this severe recent event."  As indicated in the examiner's written report, the Veteran had reported that in July 2009, a car pulled out in front of him, and he crashed into another car at 50 miles per hour, sustaining injuries to his neck and upper back. 

The Veteran submitted to a VA examination in July 2010 for peripheral nerves.  The examiner diagnosed the Veteran with DDD of lumbar spine, and opined that it was less likely than not the Veteran has radiculopathy of the right lower extremity based on EMG findings.  Although the issue here is radiculopathy of the left leg, the Board notes the examiner's written report references testing of both legs.  In an addendum report dated February 2011, the examiner noted the EMG performed in November 2010 was negative for radiculopathy, and explained that "a diagnosis of radiculopathy cannot be made on physical exam only.  That is the reason for conducting an EMG.  With a negative EMG, the Veteran's symptoms are less likely as not caused by or a result of radiculopathy." 

Upon reviewing this matter, the Board notes there is simply no evidence of record of a current diagnosis of left leg radiculopathy, or any other neurological disorder of the left lower extremity.  Moreover, the Board notes that the only evidence in favor of the Veteran's claim is his own statements concerning his belief that he has left leg radiculopathy that began in or is otherwise due to service. However, the Board finds that this evidence is outweighed by the medical evidence from the February 2009, December 2009, July 2010 and February 2011 VA examiners' opinions, which are based on the Veteran's reported history, the medical records, and the examiners' medical expertise and current medical knowledge.  In arriving at their respective opinions, the examiners considered the Veteran's contentions but nevertheless each concluded that the Veteran does not have left leg radiculopathy or any other neurological disorder. In so finding, one of the examiners explained that the Veteran's symptoms may have been caused by a July 2009 motor vehicle accident, not by service.

In the absence of proof of a neurological disorder of the left leg, there can be no valid claim as to that issue. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. In the absence of any competent evidence of any current left leg neurological disability, the Board must conclude the Veteran does not currently suffer from any such disability and must thus deny the Veteran's claim as to that particular issue. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

With regard to the Veteran's contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report the presence of symptoms such as pain in his left leg, the claimed disability is not the type of condition that is amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder, and determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Further, the Veteran's contentions, together with his service treatment records and the post-service medical records, were discussed by the VA examiners, who considered the Veteran's contentions but rendered an etiological opinion that his claimed left leg neurological disability neither resulted from nor was aggravated by service. The examiners explained the medical reasons why the Veteran's version is not supported. Thus, the Veteran's own assertions as to the etiology of his claimed left leg neurological disability have little probative value. Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Thus, the criteria for service connection for a left leg neurological disability have not been met. The evidence weighs against the Veteran's claim. Service connection for a left leg neurological disability must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Legal Criteria & Analysis - Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran. Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine

The Veteran filed a claim in May 2007 for a rating in excess of 40 percent for his degenerative disc and joint disease of the lumbar spine.  As such, the period of review for this non-initial rating is 1 year prior to the Veteran's filing of his claim - from May 2006 until the present. 

Spine disabilities are rated pursuant to the criteria of a General Rating Formula for Diseases and Injuries of the Spine governing Diagnostic Codes 5235 to 5243, set forth in 38 C.F.R. § 4.71a. Under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

In light of the rating criteria for the thoracolumbar spine, it is necessary to show ankylosis for a rating higher than 40 percent.

In a July 2007 VA examination, the examiner recorded the Veteran's flexion of his thoracolumbar spine at 30 degrees, with no change in range of motion or pain after repetitive testing.  No ankylosis was noted.

In a February 2009 VA examination, the examiner recorded the Veteran's flexion of his thoracolumbar spine at 50 degrees.  No ankylosis was noted.

In a December 2009 VA examination, the examiner recorded the Veteran's flexion of his thoracolumbar spine at 30 degrees.  No ankylosis was noted.

In a July 2010 VA examination, the examiner recorded the Veteran's flexion of his thoracolumbar spine at 30 degrees.  No ankylosis was noted.

In an August 2014 VA examination, the examiner noted range of motion testing for the Veteran's thoracolumbar spine was deferred, as the Veteran presented in a wheel chair pushed by his young son, with a cane, and stated he required these aids because his balance was bad.  The examiner did indicate that there was no ankylosis of the spine.

In an October 2017 VA examination, the examiner recorded the Veteran's flexion of his thoracolumbar spine at 30 degrees.  No ankylosis was noted.

Upon review of the relevant evidence, the Board finds that the Veteran's symptoms are consistent with the 40 percent rating assigned, based on the degree of forward flexion, which has not been worse than 30 degrees at any time during the appellate period, with no ankylosis shown. To obtain a higher rating for the Veteran's degenerative disc and joint disease of his lumbar spine, it is necessary to show ankylosis.  Here, however, there is simply no evidence that the Veteran has had ankylosis of the lumbar spien at any point during the appeal period.  Thus, the Board finds that a higher rating is not warranted for the Veteran's degenerative disc and joint disease of his lumbar spine.

Cervical Spine

The Veteran filed a claim in May 2007 for an increased rating for his degenerative disc disease of the cervical spine, which was rated at 10 percent disabling at the time.  During the course of the appeal, the rating was increased to 20 percent in a January 2008 rating decision of the RO in St. Petersburg, Florida.  However, since that was not a full grant of the benefits sought on appeal, the matter remains on appellate review.  The period of appellate review for this non-initial rating is 1 year prior to the Veteran's filing of his claim - from May 2006 until the present. 

Spine disabilities are rated pursuant to the criteria of a General Rating Formula for Diseases and Injuries of the Spine governing Diagnostic Codes 5235 to 5243, set forth in 38 C.F.R. § 4.71a. 

Under this General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

In light of the rating criteria for the cervical spine, for a rating higher than 20 percent, it is necessary to show forward flexion of the cervical spine 15 degrees or less, or ankylosis.

In a July 2007 VA examination, the examiner recorded the Veteran's flexion of his cervical spine at 20 degrees.  No ankylosis was noted.

In a February 2009 VA examination, the examiner recorded the Veteran's flexion of his cervical spine at 40 degrees.  No ankylosis was noted.

In a December 2009 VA examination, the examiner recorded the Veteran's flexion of his cervical spine at 20 degrees.  No ankylosis was noted.

In an August 2014 VA examination, the examiner recorded the Veteran's flexion of his cervical spine at 15 degrees.  No ankylosis was noted.

In an October 2017 VA examination, the examiner recorded the Veteran's flexion of his cervical spine at 15 degrees.  No ankylosis was noted.

Upon review of the relevant evidence, the Board finds that the degree of forward flexion of the Veteran's cervical spine has been shown to be limited to 15 degrees on multiple occasions during the appellate review period.  As such, the Board finds that a 30 percent rating is warranted for the Veteran's degenerative disc disease of the cervical spine, as his symptoms are consistent with a 30 percent rating.  However, a rating higher than 30 percent is not warranted, as there has been no ankylosis shown.

Hypertension

The Veteran filed a claim in May 2007 for a compensable rating for his service-connected hypertension.

Hypertension is rated pursuant to the criteria of a General Rating Formula for Diseases of the Heart, governing Diagnostic Code 7101, set forth in 38 C.F.R. § 4.104.   Under this General Rating Formula for Hypertension, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more. A 40 percent rating is warranted for diastolic pressure predominantly 120 or more. A 60 percent rating (the highest rating) is warranted for diastolic pressure predominantly 130 or more.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means the diastolic blood pressure is predominantly 90mm. or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).

The Veteran was afforded his first VA examination for hypertension in July 2007. The examiner noted that the Veteran was diagnosed with hypertension in April 2007 and started on medication with no side effects noted.  The examiner recorded three blood pressure readings, all on the examination date, of 146/100, 152/95 and 154/93.  

The Veteran was afforded a VA examination for his hypertension in February 2009. The examiner noted that according to the Veteran, he was diagnosed with hypertension in 2005; but a review of the records indicates date of onset as April 2007, when the Veteran was diagnosed with labile hypertension and started on medication to control his hypertension.  The examiner recorded three blood pressure readings, all on the examination date, of 121/83, 136/83 and 120/77.  

The Veteran was afforded a VA examination for his hypertension in December 2009.  It is noted the Veteran requires continuous use of medicine to control his hypertension.  The examiner recorded three blood pressure readings, all on the examination date, of 122/86, 112/74 and 110/84.  

The Veteran was afforded a VA examination for his hypertension in October 2017. It is noted the Veteran requires continuous use of medicine to control his hypertension.  The examiner recorded three blood pressure readings, all on the examination date, of  169/90, 191/104, and 130/90.  It was noted in the examiner's written report that the Veteran does not have a history of a diastolic BP (blood pressure) elevation to predominantly 100 or more.  

In summary, the twelve blood pressure readings noted in the VA examinations above are as follows:

146
100
152
95
154
93
121
83
136
83
120
77
122
86
112
74
110
84
169
90
191
104
130
90

At the September 2017 hearing, the Veteran testified that he is on medication for his hypertension; that he does not monitor his blood pressure at home; and that he does not know if his blood pressure has been over 160, but there likely have been some in the 150s. 

The medical evidence of record does not establish that the Veteran's service-connected hypertension warrants a compensable disability rating. The VA examinations noted above include multiple blood pressure readings since the Veteran's initial diagnosis, as summarized in the table above.  Of the 12 readings, only 2 show a diastolic blood pressure of 100 or higher, and only 2 show a systolic blood pressure reading of 160 or higher.  Thus, there is simply no evidence to show that the Veteran's diastolic blood pressure is predominantly 100 or higher or that his systolic blood pressure is predominantly 160 or higher.  As such, a disability rating in excess of the current noncompensable rating for hypertension cannot be granted.

Furthermore, while the Veteran has been prescribed medicine to treat his hypertension, the Board notes that the rating criteria for hypertension specifically contemplate the use of medication to ameliorate symptoms and that a higher rating may not be assigned based solely on the fact that the Veteran uses medication to treat his symptoms.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication.").  Indeed, in McCarroll v. McDonald, 28 Vet. App. 267 (2016), the Court specifically held that the Board did not err in failing to discount the ameliorative effects of blood pressure medication as the plain language of DC 7101 contemplates the effects of medications. Further, despite the Veteran's use of medications, as discussed above, there is simply no evidence of record to support a finding that his diastolic pressure has historically been predominantly 100 or more to warrant a 10 percent rating.

The Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims of entitlement to ratings higher than assigned herein, that doctrine is not applicable. See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for a left leg neurological disability, claimed as left leg radiculopathy, is denied.

A rating in excess of 40 percent for degenerative disc and joint disease of the lumbar spine is denied.

A rating of 30 percent for degenerative disc disease of the cervical spine is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable rating for hypertension is denied.


REMAND

The Board finds that additional action is required prior to appellate review of the Veteran's claims for service connection for migraine headaches, including as secondary to a service-connected cervical spine disability, and for a psychiatric disorder, and his claim for entitlement to TDIU. 

With regard to the Veteran's claim for entitlement to service connection for migraine headaches, to include as due to a cervical spine disability, the Board notes that the July 2007 VA examiner diagnosed the Veteran with chronic headache syndrome with no known etiology.  The examiner opined that headaches can be a result of neck pain but noted that the Veteran had been seen multiple times by neurology with an impression of chronic headache syndrome.  The examiner found that there was "not a clear connection to the Veteran's cervical spine symptoms." The Veteran also was noted to have multiple stress factors, as well as multiple pain syndromes that could contribute to his headaches.  The examiner concluded that she was unable to resolve this issue without resorting to mere speculation. Because she did not offer an opinion as to direct or secondary service connection, the Board finds that the VA examination is inadequate. Therefore, on remand, a new VA examination is necessary to obtain an opinion as to whether it is at least as likely as not that the Veteran's migraine headaches are directly related to servicr or have been caused or aggravated by his service connected cervical spine disability

With regards to the Veteran's claim for service connection for a psychiatric disorder, the Board notes that the RO's May 2009 rating decision denied service connection for PTSD because the evidence of record did not show a diagnosis of PTSD, or that the claimed in-service stressor occurred.  However, the Veteran has since submitted medical evidence, to include an August 2008 record from a VA outpatient clinic that indicates the Veteran was diagnosed with PTSD, as well as a February 2008 psychiatry note from the Canandaigua VAMC that states the Veteran was diagnosed with "adjustment disorder with depressed mood, pain disorder with both medical and psychological factors."  In addition, the Veteran has provided additional detail about the claimed in-service stressors.  Because the question of whether a disability such as PTSD, adjustment disorder, depression, or any other psychiatric disorder is related to the Veteran's service is a medical question requiring expertise, regrettably, it is necessary for the Board to remand this issue for a medical opinion.

With regards to the Veteran's claim for TDIU, the Board finds that this claim is inextricably intertwined with the pending claims for service connection. As any allowance of the claims remanded herein could affect the outcome of the TDIU claim, the appropriate remedy for inextricably intertwined issues is to remand them pending resolution of the inextricably intertwined issues. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his migraine headaches. The electronic claims file must be made available to the examiner for review. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. The examiner must consider the Veteran's contentions. A rationale should be provided for all opinions offered. Specifically, the examiner must address each of the following:

a) Is it at least as likely as not (50 percent probability or greater) that any migraine headaches are etiologically related to the Veteran's active service?

b) Is it at least as likely as not (50 percent probability or greater) that any migraine headaches were caused by the Veteran's service-connected cervical spine disability?

c) Is it at least as likely as not (50 percent probability or greater) that any migraine headaches have been aggravated (i.e., increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected cervical spine disability?

2. Schedule the Veteran for an appropriate psychiatric examination to identify the precise nature of any and all psychiatric disorders that the Veteran may have, specifically including consideration of the claimed PTSD, adjustment disorder and depression, and to determine whether any diagnosed disorder(s) is related to service. 

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements, and a copy of this Remand, the examiner is requested to render opinions as to the following:

a) Provide a diagnosis for each acquired psychiatric disorder the Veteran currently experiences, or has experienced at any point during the appeal period. The examiner must discuss the Veteran's multiple psychiatric diagnoses in the context of any finding that he does not currently experience a psychiatric disorder.

b) The examiner must specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, offer an opinion as to whether it is at least as likely as not that PTSD is related to the Veteran's reported in-service stressors.

c) For each currently diagnosed acquired psychiatric disorder OTHER THAN PTSD, the examiner must offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

In offering all opinions, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of the claimed acquired psychiatric disorder and the continuity of symptomatology. A complete explanation for any opinion offered should be provided. The examiner is directed to reconcile his or her opinions with any on file that may conflict.

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, readjudicate the Veteran's claim, to include entitlement to TDIU. If any benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


